NO. 07-08-0074-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  SEPTEMBER 25, 2008

                          ______________________________


                              ANTHONY DAVID DRAGER,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                NO. 57,042-E; HON. RICHARD DAMBOLD, PRESIDING

                         _______________________________

                                  Anders Opinion
                        _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Anthony David Drager (appellant) appeals his conviction for conspiracy to engage

in organized criminal activity. He entered an open plea of guilty and, after a hearing to the

trial court on punishment, was sentenced to twenty years confinement on each count.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein she certifies that, after diligently searching the record, she

concluded that appellant’s appeal is without merit. Along with her brief, she has filed a

copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to file a response pro se.                    By letter dated

September 18, 2008, this court also notified appellant of his right to file his own response

by October 20, 2008, if he wished to do so. Appellant has filed a response.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal including defects in the indictment and ineffectiveness of

counsel. Upon her final analysis, counsel determined that no reversible error existed.

Thereafter, we conducted our own review of the record along with appellant’s response to

assess the accuracy of appellate counsel’s conclusions and to uncover any error,

reversible or otherwise, pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1991) and concluded the same.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                         Brian Quinn
                                                         Chief Justice

Do not publish.




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2